Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-6 and 8-10 are pending. Claims 1-6 and 8-10 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the diisocyanate composition comprising xylylene diisocyanate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Amending claim 2 to “the diisocyanate composition further comprising xylylene diisocyanate”, would overcome the rejection.

Withdrawn rejections
Applicant's amendments and arguments filed 02/10/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-10 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019) is withdrawn. Applicant supplied a 102(b)(2)(C) exemption statement establishing common ownership under a joint research agreement. See Remarks filed 07/25/2022 page 11.
The 103(a) rejection of claim 8 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), as applied to claims 1-7 and 9-10 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968, in the final mailed 03/25/2022 is withdrawn. After careful consideration the rejection is withdrawn in favor of a newly applied rejection.
The obvious double patenting rejection of claims 1-10 over application 17/111,891 in the final mailed 03/25/2022 is withdraw. The case is abandoned.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘768 (CN103030768, Published 04-2013. All references to 768 are made to a machine translation, herein attached). 
Interpretation of Claims

    PNG
    media_image1.png
    119
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    778
    media_image2.png
    Greyscale


Scope of the Prior Art
768 teach (p. 1 of 3) a hexamethylene diisocyanate with dibutyltin laurate at a pH of 5. Although this pH is not the currently claimed pH of 5.02, the pH of 5 is merely close to 5.02. 
Concerning the chlorine content, 768 is silent to chlorine content and therefore, the chlorine content is zero ppm. Claim 1 requires a chlorine content of 100 ppm or less, which overlaps zero ppm.
Concerning the limitation of a diisocyanate composition for an optical lens, this limitation is met by the composition taught by 768 (p. 1 of 3). 768 does not disclose restrictions for use of the composition. 
Concerning the purity, 768 teach the hexamethylene diisocyanate at 900-1100 parts to dibutyltin laurate at 2-5 parts (p. 1 of 3). This range overlaps the instant purities.	

Ascertaining the Difference
	768 does not teach a pH range of 5.02 to 5.8, or the chlorine content range or the explicit purity of 99.9%.
	
Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 768 to arrive at the invention with a reasonable expectation of success.
	Concerning the pH range of 5.02 to 5.8, a pH of 5 is merely close to the claimed range of 5.02 to 5.8. See MPEP 2144.05.
	Concerning the 99.9% purity, the hexamethylene diisocyanate at 900-1100 parts to dibutyltin laurate at 2-5 parts taught by 768 overlaps the current range (p. 1 of 3). See MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the chlorine content, 768 is silent to chlorine content. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Claims 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891). 
Interpretation of Claims

    PNG
    media_image3.png
    113
    787
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    346
    792
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    221
    783
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    167
    802
    media_image6.png
    Greyscale

	Concerning the pH of the diisocyanate composition of 5.02 to 5.8 and 5.5 to 5.7, the pH is a function of the amount of moles of moles HCl in aqueous solution to moles of diamine. See Table 1, bridging pages 34 to 35 in the current specification, specifically Ex. 1-2 and Ex. 1-5 (4.00 moles and 2.02 moles of HCl to 1 mole of diamine respectively). Thus, any teaching of 4.00 to 2.02 moles of HCl to 1 mole of diamine would necessarily lead to the current diisocyanate composition pH ranges. 
Concerning the chlorine content, after careful review of the specification, the chlorine content is contemplated on page 23. However, without procedural steps for obtaining the claimed chlorine ion content, the chlorine ion content is interpreted to be a function of the molar ratio of HCl to diamine. Excess HCl would necessarily lead to more chlorine ions. Therefore, the molar ratio of 2.00 to 4.00 would afford diisocyanate composition pH values of 5.02 to 5.8. 
Concerning the diamine hydrochloride composition having a pH of 3.0 to 4.0 when dissolved in water at a concentration of 10% by weight, this is an optional limitation due to the word “when”. Additionally, this limitation is a property of the instant diamine hydrochloride. Also, preparing the diamine HCl salt with the currently claimed HCL to diamine molar ratios would result in the currently claimed pH range of 3.0 to 4.0.
Concerning the content of the free amines and chlorine ions, this is interpreted to be a function of the moles of HCl to diamine utilized in preparing the HCl salt of the diamine. Excess of either HCl and or diamine would result in content of HCl and/or diamine outside and above the currently claimed ranges. The molar ranges of HCl to diamine of 4 to 2 would lead to the claimed content of the free amines and chlorine ions.
Scope of the Prior Art
887 teach (Example 1) the preparation of an m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is a diisocyanate composition.
887 goes on to teach that the implementation of the taught methods, which include using triphosgene lead to high purity (p. 2 of 5, first three lines).
Concerning claim 3 and the ratio of diamine HCl to triphosgene, 887 teach  a ratio of 0.4:1 to 3:1 (p. 4 of 5). This ratio overlaps the instant range of 1:1 to 5. 
Concerning claim 5 and the reaction temperatures, 887 teach reaction temperatures of 100 to 160C (p. 4 of 5). This range overlaps the instant range of 110C to 160C.
Concerning the optical lens being made with the xylylene diisocyanate, 887 teach the xylylene diisocyanate can be utilized in high-end optical resins (page 1 of 5).
Concerning the production of the HCl salt of the diamine, 887 utilizes HCl gas instead of the claimed aqueous HCl (p. 3 of 5, middle of page).

Ascertaining the Difference
887 does not teach the diisocyanate composition having a pH of 5.02 to 5.8 or 5.5 to 5.7, the chlorine content of the diisocyanate composition being 100 ppm or less,  reacting the diamine with an aqueous HCl solution to obtain the diamine hydrochloride composition, the HCl moles to diamine moles being 2.02 moles to 4.00 moles to 1 mole of diamine, the concentration of the HCl aqueous solution being 20 to 45%, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, drying/treating the diamine hydrochloride composition.
Secondary Reference
331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4). 331 teaches overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach the phosgenation of primary amines to give the corresponding isocyanate (column 1).  331 goes on to teach  overlapping amines, e.g. xylylenediamine (column 4).
	331 does not teach the instant molar ratio of HCl to diamine nor the concentration of the aqueous HCl. 
However, 056 teach the molar ratio of 2.0 to 2.5 moles of HCl per 1 mole of diamine (page 2 of 6). 056 teach 36% concentrated HCl (Example 1). The ratios and concentrations taught by 056 overlap the instant molar ratios and concentrations of claims 4-5. 
Specifically, 056 teach 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44 moles of HCl to 1 mole of diamine. This overlaps the current ranges of 2.02 to 4.00 to 1 mole of diamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
The above teachings render 056 and 331 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the method to prepare the diamine hydrogen chloride salt via aqueous HCl taught by 331 for the method to prepare the HCl diamine salt via HCl gas taught by 887. The ordinary artisan would have done so because 331 teach preparing the HCl salt of the amine can be made from anhydrous HCl or alternatively by dissolution of the amine in aqueous hydrochloric acid. A reasonable expectation of success would have been from 331 teaching overlapping diisocyanates as currently claimed. For example, xylylenediamine (column 4).
Concerning the step of treating/drying the diamine HCl comp., it  would have been obvious to do so because 331 teach drying the amine hydrochloride (column 4, line 15-30). 
The ordinary artisan in need of the concentration of HCl in aqueous solution and the molar ratio of diamine to HCl would have looked to the teachings of 056. The ratios and concentrations taught by 056 (page 2 of 6 and Example 1) overlap the instant molar ratios and concentrations of claims 4-5. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” The ordinary artisan would have looked to 056 to satisfy a need for amounts of HCl and diamine when preparing the HCl salt of a diamine taught by 331. A reasonable expectation of success existed, due to 331 teaching overlapping isocyanates taught by 056, 331 and those currently claimed.
After preparing the HCl salt of the diamine as currently claimed and the diisocyanate via the above argued combinational methods taught by 887, 331 and 056, the ordinary artisan would have arrived at the diisocyanate composition for an optical lens.
Upon utilizing the currently claimed molar ratios of HCl to diamine the ordinary artisan would have produced the diisocyanate composition having a pH of 5.5 to 5.7 and a pH of 5.02 to 5.8, the chlorine content of the diisocyanate composition being 100 ppm or less, the content of the free amines and chlorine ions in the diamine hydrochloride composition being 0.1% by weight or less and the pH of 3.0 to 4.0 when dissolved in water at a concentration of 10% by weight. 
Additionally, due to the combinational teachings of 887, 331 and 056 arguably preparing the diisocyanate composition substantially identical to the methods of the prior art, the products would be substantially identical. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
	Claims 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), as applied to claims 1, 3-6 and 10 and in further view of ‘575 (WO201717179575, Published 10-2017. Cited as Reference 1 under foreign patents in the IDS filed 01/13/2022, All references to 575 are to made to an English equivalent USPGPub20190106529).
Interpretation of Claims

    PNG
    media_image7.png
    118
    792
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    795
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    204
    776
    media_image9.png
    Greyscale

Scope of the Prior Art
	The combinational teachings of 887, 331 and 056 are written in the above 103 rejection and incorporated by reference. Additional teachings of 887 are as follows. 887 teach the purity of the diisocyanate can reach 98% or more. This range overlaps the purity in claim 2 and 9 (p. 2 of 5). 887 teach distillation of the xylylene diisocyanate (page 2 of 5).
Ascertaining the Difference
	887, 331 and 056 do not explicitly teach the content of the diisocyanate composition of 99.9% by wt. xylylene diisocyanate, the distillation of the diisocyanate at a temperature of 100 to 130C and a pressure of 2 torr or less, and a yield of the distillation of the diisocyanate of 88% or more, the composition of the diisocyanate comprising 98.7% by wt. or more of the diisocyanate before distillation and 99.9% by wt. or more after the distillation.
Secondary Reference
	575 teach the content ratio (purity) of the xylylene diisocyanate composition is, for example 99.9…. 99.990 mass % (par. 22). This range overlaps the current range. 575 goes on to teach overlapping distillation pressures and temperatures of 0.1 kPa and 110C, as currently claimed (par. 67-69). 575 teach a working example that yields a purity of 99.99 mass % which overlaps the currently claimed wt. % (Preparation Example 1). 575 goes on to teach overlapping temperatures of 130C and pressures of 0.2 kPa as currently claimed (Preparation Example 1).
575 teach xylylene diisocyanate compositions used in the production of an optical material (par. 10).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the distillation taught by 575 for the distillation taught by 887 to arrive at the currently claimed distillation of the diisocyanate composition at temperatures and pressures currently claimed and achieve the currently claimed wt. % of the diisocyanate.
The ordinary artisan would have done so to satisfy a need of a procedure for distillation. The ordinary artisan would have had a reasonable expectation of success because both 887 and 575 teach the distillation of xylylene diisocyanates used for optical material/resins.
Concerning the composition of the diisocyanate comprising 98.7% by wt. or more of the diisocyanate before distillation, as argued above in the first 103 rejection, the combinational teachings 887, 331 and 056 prepare the diisocyanate substantially identical to the methods of the invention. Therefore, the product, the diisocyanate composition before distillation would have been substantially similar. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Applicant argues specifically, the present invention improves the yield and quality of the diisocyanate composition by adjusting the specific reaction conditions while using an aqueous hydrochloric acid solution instead of the conventional hydrogen chloride gas and using solid triphosgene instead of a phosgene gas. 

Examiner’s response:
Concerning the purity, 887 teach the use of  triphosgene lead to high purity of xylylene diisocyanates (p. 2 of 5, first three lines). Concerning the yield, 887 teach yields of 94.8% (Example 1). Table 1 of the specification has distillation yields of 89 to 90%.

Applicant argues:
The cited references do not specifically disclose a process for preparing a diisocyanate composition including a combination of all the technical features of the present invention, such as the content of the aqueous hydrochloric acid solution, the concentration and the pH of the diamine hydrochloride composition, and treating the diamine hydrochloride composition. In addition, the cited references do not disclose a diisocyanate composition for an optical lens, wherein the diisocyanate composition has a pH of 5.02 to 5.8 and the content of chlorine ions in the diisocyanate composition is 100 ppm or less as recited in claim 1.

Examiner’s response:
The above limitations were addressed specifically in the rejections above. For example, 056 teach the molar ratio of 2.0 to 2.5 moles of HCl per 1 mole of diamine (page 2 of 6). 056 teach 36% concentrated HCl (Example 1). The ratios and concentrations taught by 056 overlap the instant molar ratios and concentrations of claims 4-5.
Due to the moles of HCl to diamine directly resulting in the pH of the diisocyanate composition, the pH of the diisocyanate composition is addressed. The chlorine content was interpreted to be dependent on the malar ratio of the HCl to the diamine. Due to the molar ratio being taught by the prior art, the chlorine content of the diisocyanate composition was addressed.
Concerning the treating, 331 teach the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness (column 4).
Concerning the pH values of 5.02 to 5.8, 5.8 is not present in Table 1 of the specification. However, pH values of 5.83 and 5.75 are present in Table 1. Values of 5.75 and 5.83 are considered to be 5.8. However, pH 5.83 is present in comparative example 1-1 which according to the specification in Table 2, leads to less purity and the existence of stria.

Applicant argues:
With an emphasis again on the fact that technical features of a diisocyanate composition can significantly vary depending on the manufacturing method, the PHOSITA (Person Having Ordinary Skill In The Art of the invention) cannot derive the technical features of the present invention (a combination of the content of the aqueous hydrochloric acid solution, the concentration of the diamine hydrochloride composition, a pH of the diamine hydrochloride composition, treating the diamine hydrochloride composition, etc.) from the disclosures of the cited references.
None of the cited references discloses or suggests the aforementioned underlined features of claims 1 and 4. Therefore, the Office Action fails to establish that independent claims 1 and 4 and their respective dependent claims are prima facie obvious. The Examiner is therefore respectfully requested to withdraw the rejection of independent claims 1 and 4 and of their dependent claims and to allow these claims.
Examiner’s response:
The limitations of the molar ratio of HCl to diamine, the chlorine concentration, the concentration of the diisocyanate composition, the pH of the diamine HCl composition and treating the diamine hydrochloride composition were addressed in the above 103 rejections. Therefore, the rejections are being maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘645 (US Application 15/734,645) 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image10.png
    175
    595
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    240
    1025
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    152
    1026
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    122
    1024
    media_image13.png
    Greyscale

	The claimed limitations are met by the ordinary artisan practicing the claimed subject matter of 645. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.


Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘805 (US Application 17/109,805) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims the following.

    PNG
    media_image14.png
    246
    595
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    383
    1019
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    346
    1031
    media_image16.png
    Greyscale

805 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, nor the molar ratio of the amine to HCl. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 805. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the molar ratio of HCl to diamine, the ordinary artisan in need of a definition of the diamine/HCl reaction, would have looked to the specification of 805, and would have found on page 11 a ratio of 1:2 to 2.5.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘893 (US Application 17/109,893). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 893 claims the following.

    PNG
    media_image17.png
    400
    813
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    176
    794
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    206
    789
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    216
    789
    media_image20.png
    Greyscale

	The ratio of 1 to 2-5 overlaps the current ratio of 2.02 to 4.00. 
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 893. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘688 (US Application 17/111,688).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims the following.

    PNG
    media_image21.png
    187
    599
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    295
    608
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    147
    593
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    22
    586
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    344
    605
    media_image25.png
    Greyscale

The ratio of 1 to 1-5 overlaps the current ratio of 2.02 to 4.00.
The above limitations are met by the ordinary artisan practicing the claimed subject matter of 688. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 688, and would have found on page 19 the instant percent by weight.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. ‘726 (US Application 17/111,726). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 726 claims the following.

    PNG
    media_image26.png
    165
    588
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    310
    783
    media_image27.png
    Greyscale

The ratio of 1 to 2-5 overlaps the current ratio of 2.02 to 4.00.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 726. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘779 (US Application 17/111, 779) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims the following.

    PNG
    media_image28.png
    61
    593
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    168
    591
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    170
    603
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    151
    608
    media_image31.png
    Greyscale

779 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, or the HCl concentration. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 779. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 779, and would have found on page 19 the instant percent by weight.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.


Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘857 (US Application 17/111, 857) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 857 claims the following.

    PNG
    media_image32.png
    235
    602
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    253
    595
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    204
    739
    media_image34.png
    Greyscale

857 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, or the HCl concentration or moles of diamine to HCl. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 857. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration and the HCl/diamine molar ratio, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 857, and would have found on page 11 the instant percent by weight and molar ratios.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. ‘891 (US Application 17/111, 891) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 891 claims the following.

    PNG
    media_image35.png
    222
    596
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    32
    590
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    116
    597
    media_image37.png
    Greyscale

891 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, or the HCl concentration or moles of diamine to HCl. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of limitations are met by the ordinary artisan practicing the claimed subject matter of 891. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration and the HCl/diamine molar ratio, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 891, and would have found on page 9 the instant percent by weight and molar ratios.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,339,121 (121) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 121 claims the following.


    PNG
    media_image38.png
    290
    517
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    54
    520
    media_image39.png
    Greyscale


121 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 121. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant argues: see next page.
Applicant argues the ODP rejections are no longer applicable and should be withdrawn. Alternatively, applicant requests abeyance of the ODP rejections. 

Examiner’s response:
	Applicant’s arguments do not specifically point to deficiencies in the obvious double patenting (ODP) rejections. The ODP rejections are therefore maintained. 
Conclusion
Claims 1-6 and 8-10 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628